Exhibit 10.6
 
SECOND AMENDMENT OF ESI 401(k) PLAN
 


This Second Amendment of the ESI 401(k) Plan (the "Plan") is adopted by
ITT Educational Services, Inc. (the "Employer").
 
Background
 
A. Effective January 1, 2006, the Employer amended and completely restated the
Plan.
 
B. The Plan was amended by a First Amendment.
 
C. The Employer now wishes to amend the Plan further.
 
Amendment
 
Effective as of the dates indicated, the Plan is amended as follows:
 
1. Effective January 1, 2010, a new Section 2.3A is added to the Plan to read as
follows:
 
 
2.3A
"Adjunct Instructor" shall mean an Employee employed to teach in the residence
and online programs on a per academic period basis.

 
2. Effective January 1, 2010, Section 2.8 of the Plan is amended to read as
follows:
 
 
2.8
"Basic Pre-Tax Savings" shall mean the contributions made on a Member's behalf
that are credited to his or her Pre-Tax Investment Account in accordance with
Section 4.1(a)(vii)(A).

 
3. Effective January 1, 2009, Section 2.58 is amended to read as follows:
 
 
2.58
"Statutory Compensation" shall mean the wages, salaries, and other amounts paid
in respect of an employee for services actually rendered to the Company or an
Associated Company, including by way of example, overtime, bonuses, and
commissions, but excluding:  deferred compensation; stock options; other
distributions that receive special tax benefits under the Code; severance pay
and any other amounts paid after severance from employment, other than regular
compensation for services during or outside regular working hours that is paid
within 2½ months of severance from employment or, if later, by the last day of
the Plan Year in which employment was severed, and other than "differential wage
payments" (as defined in Section 3401(h)(2) of the Code); and salary
continuation payments to Participants who do not perform services for the
Employer by reason of disability leave.  For purposes of determining
Highly-Compensated Employees under Section 2.29, maximum annual addition under
Section 6.4, key employees under Section 17.1, and minimum benefits under
Section 17.3, Statutory Compensation shall include Pre-Tax Savings and amounts
contributed on a Member's behalf on a salary reduction basis that are not
includible in the gross income of the employee under Section 125, 402(h),
132(f)(4), 457 or 403(b) of the Code.  For all other purposes, Statutory
Compensation shall also include the amounts referred to in the preceding
sentence, unless the Committee directs otherwise for a particular Plan
Year.  Statutory Compensation shall not exceed the Annual Dollar Limit.

 
4. Effective January 1, 2010, Section 2.59 of the Plan is amended to read as
follows:
 
 
2.59
"Supplemental Pre-Tax Savings" shall mean the contributions made on a Member's
behalf that are credited to his or her Pre-Tax Investment Account in accordance
with Section 4.1(a)(vii)(B).

 
5. Effective January 1, 2010, Sections 4.1(a) and (b) of the Plan are amended to
read as follows:
 
 
 
 

--------------------------------------------------------------------------------

 
 
4.1
Member Pre-Tax Savings.

 
 
(a) (i)
Except as otherwise provided in Section 3.3, each Member who is not an Adjunct
Instructor shall have his or her Salary reduced by 2%, and that amount shall be
contributed on his or her behalf to the Plan by the Company as Pre-Tax Savings
until and unless the Member elects in accordance with the procedures and within
the time period prescribed by the Committee, to receive that Salary directly
from the Company in cash.  This reduction in Salary shall commence as soon as
administratively practicable following (1) the Member's Enrollment Date or (2)
the Member's  reenrollment date, as defined in Article III, and shall be applied
to Salary that could have been subsequently received by the Member.  The Member
may elect, subject to the provisions of paragraphs (b) through (d) below, to
increase or decrease the reduction of his or her subsequent Salary, in
increments of 1%, down to a total of 1%, or up to an unlimited total percent,
and have that amount contributed on his or her behalf to the Plan by the Company
as Pre-Tax Savings.  An election shall be effective with the first payroll
period on or after the date as of which the election is to apply or as soon as
administratively practicable thereafter.

 
 
(ii)
Except as otherwise provided in Section 3.3, each Member who is an Adjunct
Instructor may elect, subject to the provisions of paragraphs (b) through (d)
below, to have his or her Salary reduced by at least 1%, up to an unlimited
total percent, in increments of 1%, and have that amount contributed on his or
her behalf to the Plan by the Company as Pre-Tax Savings.  The election shall be
effective with the first payroll period on or after the date as of which the
election is to apply or as soon as administratively practicable thereafter.  If
a Member who is an Adjunct Instructor makes no election pursuant to the
preceding provisions of this paragraph, his or her Salary will not be reduced
and he or she will receive his or her Salary directly from the Company in cash.

 
 
(iii)
A Member, including a Member who is an Adjunct Instructor, also may elect,
subject to the provisions of paragraph (b) through (d) below and in accordance
with procedures prescribed by the Committee, to automatically increase the
reduction of his or her subsequent Salary annually, in increments of 1%, over a
period of one or more years, specifying the month in which each annual increase
shall be effective and the amount of each annual increase, and have that amount
contributed on his or her behalf to the Plan by the Company as Pre-Tax
Savings.  Elections specified to be effective in a particular month shall be
effective with the first payroll period of that month.  A Member may cancel his
or her election to automatically and annually increase the reduction of his or
her subsequent Salary at any time.

 
 
(iv)
A Member who elects to receive the 2% of Salary described in the above paragraph
(i) or who receives the Salary described in the above paragraph (ii) directly
from the Company in cash, may elect at a later date, subject to the provisions
of paragraphs (b) and (d) below, to have his or her subsequent Salary reduced by
at least 1%, or up to an unlimited total percent, in increments of 1%, and have
that amount contributed on his or her behalf to the Plan by the Company as
Pre-Tax Savings.  The election shall be effective with the first payroll period
on or after the date as of which the election is to apply or as soon as
administratively practicable thereafter.

 
 
(v)
From time to time and in order to comply with Section 401(k)(3) of the Code, the
Committee may impose a limitation on the extent to which a Member who is a
Highly-Compensated Employee may reduce his or her Salary in accordance with this
Section, based on the Committee's reasonable projection of savings rates of
Members who are not Highly-Compensated Employees.

 
 
(vi)
A Member who is eligible to reduce his or her Salary in accordance with this
Section for a Plan Year and who has attained age 50 before the close of his or
her taxable year beginning in that Plan Year shall be eligible to make catch-up
contributions in accordance with, and subject to the limitations of, Section
414(v) of the Code.  Such catch-up contributions shall not be taken into account
for purposes of the provisions of the Plan implementing the required limitations
of Sections 402(g) and 415 of the Code.  The Plan shall not be treated as
failing to satisfy the provisions of the Plan implementing the requirements of
Sections 401(k)(3), 401(k)(11), 401(k)(12), 410(b), or 416 of the Code, as
applicable, by reason of the making of such catch-up contributions.

 
 
-2-

--------------------------------------------------------------------------------

 
 
(vii)
A Member's Pre-Tax Savings shall consist of the following:

 
 
(A)
Basic Pre-Tax Savings – Contributions under this Section that are not in excess
of 5% of the Member's Salary for the payroll processing period for which the
contributions are made shall be known as Basic Pre-Tax Savings and shall be
credited to his or her Pre-Tax Investment Account; and

 
 
(B)
Supplemental Pre-Tax Savings – Contributions under this Section, that are in
excess of the maximum allowed under the preceding subparagraph (A) shall be
known as Supplemental Pre-Tax Savings and shall be credited to a Member's
Pre-Tax Investment Account.  Supplemental Pre-Tax Savings may also include
amounts credited on a Member's behalf under the ITT Plan and transferred to this
Plan pursuant to Section 14.4.

 
Any Pre-Tax Savings shall be paid to the Trustee as soon as practicable but no
later than the 15th business day of  the month following the month in which the
amounts would otherwise have been payable to the Member in cash.
 
 
(b)
In no event shall the Member's Pre-Tax Savings and similar contributions made on
his or her behalf by the Company or an Associated Company to all plans,
contracts, or arrangements subject to the provisions of Section 401(a)(30) of
the Code in any calendar year exceed the applicable dollar amount under
Section 402(g)(1)(B) of the Code, other than as provided at Section
4.1(a)(vi).  Except as provided at Section 4.1(a)(vi), if a Member's Pre-Tax
Savings in a calendar year reach that dollar limitation, his or her election of
Pre-Tax Savings for the remainder of the calendar year will be canceled.  As of
the first payroll period of the calendar year following that cancellation, the
Member's election of Pre-Tax Savings shall again become effective in accordance
with his or her previous election.

 
6. Effective January 1, 2008, Sections 4.1(c) and (d) are amended to read as
follows:
 
 
(c)
In the event that the sum of the Pre-Tax Savings and similar contributions to
any other qualified defined contribution plan maintained by the Company or an
Associated Company exceeds the dollar limitation in Section 4.1(b) for any
calendar year, the Member shall be deemed to have elected a return of Pre-Tax
Savings in excess of that limit ("excess deferrals") from this Plan.  The excess
deferrals, together with investment income thereon for the Plan Year during
which the excess occurred, shall be returned to the Member no later than the
April 15 following the end of the calendar year in which the excess deferrals
were made.  The amount of excess deferrals to be returned for any calendar year
shall be reduced by any Pre-Tax Savings previously returned to the Member under
Section 6.1 for that calendar year.  In the event any Pre-Tax Savings returned
under this paragraph (c) were matched by Matching Company Contributions under
Section 5.1, those Matching Company Contributions, together with investment
income, shall be forfeited and used to reduce Company contributions.

 
 
(d)
If a Member makes tax-deferred contributions under another qualified defined
contribution plan maintained by an employer other than the Company or an
Associated Company for any calendar year and those contributions when added to
his or her Pre-Tax Savings exceed the dollar limitation under Section 4.1(b) for
that calendar year, the Member may allocate all or a portion of those excess
deferrals to this Plan.  In that event, the excess deferrals, together with
investment income thereon for the Plan Year during which the excess occurred,
shall be returned to the Member no later than the April 15 following the end of
the calendar year in which the excess deferrals were made.  However, the Plan
shall not be required to return excess deferrals unless the Member notifies the
Plan Committee, in writing, by March 1 of that following calendar year, of the
amount of the excess deferrals allocated to this Plan.  The amount of any such
excess deferrals to be returned for any calendar year shall be reduced by any
Pre-Tax Savings previously returned to the Member under Section 6.1 for that
calendar year.  In the event any Pre-Tax Savings returned under this paragraph
(d) were matched by Matching Company Contributions under Section 5.1, those
Matching Company Contributions, together with investment income thereon for the
Plan Year during which the excess occurred, shall be forfeited and used to
reduce Company contributions.

 
7. Effective January 1, 2009, a new Section 4.3(c) is added to read as follows:
 
 
(c)
If a Member who is treated as having Terminated Employment due to performance of
military service described in Section 3401(h)(2)(A) of the Code elects, pursuant
to Section 11.1(b), to have his or her Pre-Tax Investment Account distributed to
him during the performance of that service, his or her Pre-Tax Savings will be
suspended for the six-month period following the distribution.

 
-3-

--------------------------------------------------------------------------------

 
8. Effective January 1, 2009, Section 4.7(b) is amended to read as follows:
 
 
(b)
Without regard to any limitations on contributions set forth in this Plan, but
subject to Section 4.3(c), a Member who is credited with Service because of a
period of service in the uniformed services of the United States may elect to
contribute to the Plan the Pre-Tax Savings that could have been contributed to
the Plan in accordance with the provisions of the Plan had he or she remained
continuously employed by the Company throughout that period of absence ("make-up
contributions").  The amount of make-up contributions shall be determined on the
basis of the Member's Salary in effect immediately prior to the period of
absence and the terms of the Plan at that time.  Any Pre-Tax Savings so
determined shall be limited as provided in Sections 4.1 and 5.1 with respect to
the Plan Year or Plan Years to which the contributions relate rather than the
Plan Year or Plan Years in which payment is made.  Any payment to the Plan
described in this paragraph shall be made during the period, beginning with the
date of reemployment, the duration of which is the lesser of three times the
period of absence or five (5) years.  Earnings (or losses) on make-up
contributions shall be credited commencing with the date the make-up
contribution is made in accordance with the provisions of Articles III and IV.

 
9. Effective January 1, 2010, Section 5.1 of the Plan is amended to read as
follows:
 
 
5.1
Matching Company Contributions.  The Company shall contribute to the Plan on
behalf of each of its Members who elects to make Basic Pre-Tax Savings, a
Matching Company Contribution each payroll processing period.  The Matching
Company Contribution amount is equal to 100 percent of the first 1 percent, and
50 percent of the next 4 percent, of the Member's Salary contributed to the Plan
as Basic Pre-Tax Savings on behalf of the Member during each payroll processing
period.  In no event, however, shall the Matching Company Contributions pursuant
to this Section exceed 3.0 percent of the Member's Salary while a Member with
respect to any Plan Year.  The Matching Company Contributions with respect to a
Member shall be paid into the Trust Fund and credited to the Member's Company
Matching Contribution Account as soon as practicable.  No Matching Company
Contributions shall be made with respect to a Member's Supplemental Pre-Tax
Savings or catch-up contributions described in
Section 4.1(a)(vi).  Notwithstanding the foregoing, Matching Company
Contributions shall not be made during the period the Member's Basic Pre-Tax
Savings are suspended as described in Section 4.3(c) or 9.3(d).  Matching
Company Contributions are made expressly conditional on the Plan satisfying the
provisions of Section 4.1, 6.1 and 6.2.  If any portion of the Basic Pre-Tax
Savings to which the Matching Company Contribution relates is returned to the
Member under Section 4.1 or 6.1, the corresponding Matching Company Contribution
shall be forfeited, and if the amount of the Matching Company Contribution is
deemed an excess aggregate contribution under Section 6.2, the amount shall be
forfeited in accordance with that Section.

 
10. Effective January 1, 2007, Section 5.4 is amended to read as follows:
 
 
5.4
Vesting.  A Member who does not complete an Hour of Service on or after
January 1, 2002 shall be vested in, and have a nonforfeitable right to, his or
her Company Matching Contribution Account in accordance with the following
schedule:

 
Years of Service
Nonforfeitable Percentage
Less than 1 year
0%
1 but less than 2 years
20%
2 but less than 3 years
40%
3 but less than 4 years
60%
4 but less than 5 years
80%
5 or more years
100%



A Member who completes an Hour of Service on or after January 1, 2002 shall be
vested in, and have a nonforfeitable right to, his or her Company Matching
Contribution Account in accordance with the following schedule, except that if
the Member also completed an Hour of Service before January 1, 2002, the Member
shall be vested in, and have a nonforfeitable right to his or her
Company Matching Contribution Account in accordance with the  preceding
schedule, or the following schedule, whichever results in the greater
nonforfeitable percentage for the Member:
 
-4-

--------------------------------------------------------------------------------

 
Years of Service
Nonforfeitable Percentage
Less than 3 years
0%
3 or more years
100%



Notwithstanding the foregoing schedules, a Member shall immediately be fully
vested in his or her Company Matching Contribution Account if, while employed by
the Company or an Associated Company, the Member dies, incurs a Disability, or
attains age 65, or in the event of Plan termination or complete discontinuance
of Company contributions.  For this purpose, a Member who dies while performing
qualified military service (as defined in Section 414(u) of the Code) will be
treated as having resumed employment with the Employer and then terminated
employment on account of death.
 
A Member who shall have performed services for Pre-Distribution ITT at any time
between June 30, 1995 and December 19, 1995, shall be fully vested in the
balance (determined at the later date), of his or her ESOP Account and his or
her Company Matching Contribution Account, except with respect to the portion of
his or her Company Matching Contribution Account that is attributable to
matching contributions made for periods after the date immediately preceding
December 19, 1995.
 
In the case of a Member or Deferred Member who shall not have performed services
for Pre-Distribution ITT between June 30, 1995 and December 19, 1995, balances
in his or her ESOP Account and Company Matching Contribution Account that were
forfeited under Section 5.5(a) of the Pre-Distribution ITT Plan shall remain
forfeited, except to the extent restored pursuant to Section 11.6 of this Plan
on account of subsequent employment with the Company or an Associated Company.
 
Each Member and Deferred Member shall, at all times, be fully vested in his or
her Retirement Contribution Account and his or her ITT Floor Contribution
Account.
 
11. Effective January 1, 2008, Section 6.1 is amended to read as follows:
 
 
6.1
Actual Deferral Percentage Test.

 
 
(a)
With respect to each Plan Year, the Actual Deferral Percentage for that Plan
Year for Highly-Compensated Employees who are Members for that Plan Year shall
not exceed the Actual Deferral Percentage for that Plan Year for all
Non-Highly-Compensated Employees who are Members for that Plan Year multiplied
by 1.25.  If the Actual Deferral Percentage for those Highly-Compensated
Employees does not meet the foregoing test, the Actual Deferral Percentage for
such Highly-Compensated Employees for that Plan Year may not exceed the Actual
Deferral Percentage for that Plan Year for all Non-Highly-Compensated Employees
who are Members for that Plan Year by more than two percentage points, and the
Actual Deferral Percentage for those Highly-Compensated Employees for the Plan
Year may not be more than 2.0 times the Actual Deferral Percentage for that Plan
Year for all Non-Highly-Compensated Employees who are Members for that Plan
Year.

 
If the Committee determines that the foregoing limitation has been exceeded in
any Plan Year, the following provisions shall apply:
 
The actual deferral ratio of the Highly-Compensated Employee with the highest
actual deferral ratio shall be reduced to the extent necessary to meet the
Actual Deferral Percentage test or to cause that ratio to equal the actual
deferral ratio of the Highly-Compensated Employee with the next highest
ratio.  This process will be repeated until the Actual Deferral Percentage test
is passed.  Each ratio shall be rounded to the nearest one one-hundredth of 1%
of the Member's Statutory Compensation.  The amount of Pre-Tax Savings
Contributions made by each Highly-Compensated Employee in excess of the amount
permitted under his or her revised deferral ratio shall be added together.  This
total dollar amount of excess contributions ("excess contributions") shall then
be allocated to some or all Highly-Compensated Employees by reducing the Pre-Tax
Savings of the Highly-Compensated Employee with the highest dollar amount of
Pre-Tax Savings by the lesser of (i) the amount required to cause that
Employee's Pre-Tax Savings to equal the dollar amount of the Pre-Tax Savings of
the Highly-Compensated Employee with the next highest dollar amount, or (ii) an
amount equal to the total excess contributions.  This procedure is repeated
until all excess contributions are allocated.  The amount of excess
contributions allocated to a Highly-Compensated Employee (adjusted to reflect
earnings or losses attributable thereto, but only for the Plan Year during which
the excess occurred) shall be distributed to him or her in accordance with the
provisions of paragraph (c).
 
-5-

--------------------------------------------------------------------------------

 
 
(b)
The Committee may implement rules limiting the Pre-Tax Savings that may be made
on behalf of some or all Highly-Compensated Employees so that the limitation
under this Section 6.1 is satisfied.

 
 
(c)
Pre-Tax Savings subject to reduction under this Section, together with
investment income thereon for the Plan Year during which the excess occurred,
("excess contributions") shall be paid to the Member before the close of the
Plan Year following the Plan Year in which the excess contributions were made
and, to the extent practicable, within 2½ months of the close of the Plan Year
in which the excess contributions were made.  However, any excess contributions
for any Plan Year shall be reduced by any Pre-Tax Savings previously returned to
the Member under Section 4.1 for that Plan Year.  In the event any Pre-Tax
Savings returned under this Section 6.1 were matched by Matching Company
Contributions, the corresponding Matching Company Contributions, with investment
income thereon for the Plan Year during which the excess occurred, shall be
forfeited and used to reduce Company contributions.

 
12. Effective January 1, 2008, Section 6.2 is amended to read as follows:
 
 
6.2
Actual Contribution Percentage Test.

 
 
(a)
With respect to each Plan Year, the Actual Contribution Percentage for that Plan
Year for Highly-Compensated Employees who are Members for that Plan Year shall
not exceed the Actual Contribution Percentage for that Plan Year for all
Non-Highly-Compensated Employees who were Members for that Plan Year multiplied
by 1.25.  If the Actual Contribution Percentage for a Plan Year for those
Highly-Compensated Employees does not meet the foregoing test, the Actual
Contribution Percentage for the Highly-Compensated Employees for the Plan Year
may not exceed the Actual Contribution Percentage for that Plan Year for all
Non-Highly-Compensated Employees who were Members for that Plan Year by more
than two percentage points, and the Contribution Percentage for those
Highly-Compensated Employees for the Plan Year may not be more than 2.0 times
the Actual Contribution Percentage for that Plan Year for all
Non-Highly-Compensated Employees who were Members for that Plan Year.

 
If the Committee determines that the limitation under this Section 6.2 has been
exceeded in any Plan Year, the following provisions shall apply:
 
 
(i)
The actual contribution ratio of the Highly-Compensated Employee with the
highest actual contribution ratio shall be reduced to the extent necessary to
meet the Actual Contribution Percentage test or to cause that ratio to equal the
actual contribution ratio of the Highly-Compensated Employee with the next
highest actual contribution ratio.  This process will be repeated until the
Actual Contribution Percentage test is passed.  Each ratio shall be rounded to
the nearest one one-hundredth of 1% of a Member's Statutory Compensation.  The
amount of Matching Company Contributions made by or on behalf of each
Highly-Compensated Employee in excess of the amount permitted under his or her
revised actual contribution ratio shall be added together.  This total dollar
amount of excess contributions ("excess aggregate contributions") shall then be
allocated to some or all Highly-Compensated Employees in accordance with the
provisions of subparagraph (ii) of this paragraph (a).

 
 
(ii)
The Matching Company Contributions of the Highly-Compensated Employee with the
highest dollar amount of those contributions shall be reduced by the lesser of
(i) the amount required to cause that Employee's Matching Company Contributions
to equal the dollar amount of those contributions of the Highly-Compensated
Employee with the next highest dollar amount of those contributions, or (ii) an
amount equal to the total excess aggregate contributions.  This procedure is
repeated until all excess aggregate contributions are allocated.  The amount of
excess aggregate contributions allocated to each Highly-Compensated Employee,
(adjusted to reflect earnings or losses attributable thereto, but only for the
Plan Year during which the excess occurred), shall be distributed or forfeited
in accordance with the provisions of paragraph (b) below.

 
 
-6-

--------------------------------------------------------------------------------

 
 
(b)
To the extent contributions must be paid or returned to a Member under paragraph
(a) above, so much of the Matching Company Contributions, together with
investment income thereon for the Plan Year during which the excess occurred, as
shall be necessary to equal the balance of the excess aggregate contributions
shall be reduced with the vested Matching Company Contributions being paid to
the Member and the Matching Company Contributions that are forfeitable under the
Plan being forfeited and applied to reduce Company contributions.

 
 
(c)
Any repayment or forfeiture of excess aggregate contributions shall be made
before the close of the Plan Year following the Plan Year for which the excess
aggregate contributions were made and, to the extent practicable, any repayment
or forfeiture shall be made within 2½ months of the close of the Plan Year in
which the excess aggregate contributions were made.

 
13. Effective January 1, 2010, Section 6.4(a) of the Plan is amended to read as
follows:
 
 
(a)
Notwithstanding any other provision of the Plan, except as otherwise provided in
Section 4.1(a)(vi) and this Section 6.4(a), the annual addition to a Member's
Accounts for any Plan Year, which shall be considered the limitation year for
purposes of Section 415 of the Code, when added to the Member's annual addition
for that Plan Year under any other qualified defined contribution plan of the
Company or Associated Company, shall not exceed an amount that is equal to the
lesser of (i) 100% of his or her Statutory Compensation for the year or
(ii) $40,000, as adjusted for increases in the cost of living under Section
415(d) of the Code.  The limit referred to in (i) shall not apply to any
contribution for medical benefits after separation from service (within the
meaning of Sections 401(h) or 419A(f)(2) of the Code), which is otherwise
treated as an annual addition.

 
14. Effective January 1, 2009, Section 9.1 of the Plan is amended to read as
follows:
 
 
9.1
General Conditions for Withdrawals.  Subject to the restrictions set forth
below, at any time before Termination of Employment, a Member may request a
withdrawal of any amount from his or her Accounts in accordance with the
administrative procedures and within the time period prescribed by the
Committee.  Any such withdrawal shall be payable only in cash and shall be in
accordance with the conditions of Section 9.2, 9.3, or 9.4.  No more than two
withdrawal requests of any kind, including hardship, shall be permitted each
calendar year. For purposes of this Article IX, a Member's Accounts shall be
valued as of the applicable Valuation Date.  Amounts to be withdrawn and
distributed to Members will not participate in the investment experience of the
Plan after that Valuation Date.  Withdrawn amounts generally shall be paid as
soon as practicable following the Valuation Date.  If a Member has Accounts in
more than one Fund, the amount withdrawn shall be prorated among the Funds based
on their respective values.

 
15. Effective August 25, 2005, a new Section 10.13 is added to the Plan to read
as follows:
 
 
10.13
Delay of Repayment for Qualified Hurricane Individuals.  Pursuant to
Section 1400Q(c) of the Code, in the case of a "qualified individual" (as
defined at Section 1400Q(c)(3)(A) of the Code) with an outstanding loan on or
after the "qualified beginning date" (as defined at Section 1400Q(c)(4) of the
Code), if the due date for any loan repayment occurs during the period beginning
on the qualified beginning date and ending on December 31, 2006, the due date
shall be delayed for one year, any subsequent repayments shall be adjusted to
reflect the delay in the due date and any interest accruing during the delay,
and the period of delay shall be disregarded in determining the 5-year period
and term of the loan under Section 72(p)(2) of the Code.

 
16. Effective January 1, 2009, Section 11.1(b) is amended to read as follows:
 
 
-7-

--------------------------------------------------------------------------------

 
 
(b)
In lieu of a distribution as described in paragraph (a) above received before
May 16, 2008, a Member or Deferred Member whose Vested Share exceeds $1,000 (as
determined under Section 11.9) may, in accordance with procedures prescribed by
the Committee, elect to have the distribution of his or her Vested Share
commence as of any Valuation Date coincident with or following his or her
Termination of Employment that is before the date described in paragraph (a)
above.  In lieu of a distribution as described in paragraph (a) above received
after May 15, 2008, a Member or Deferred Member whose Vested Share exceeds
$5,000 (as determined under Section 11.9) may, in accordance with procedures
prescribed by the Committee, elect to have the distribution of his or her Vested
Share commence as of any Valuation Date coincident with or following his or her
Termination of Employment that is before the date described in paragraph (a)
above.  A Member performing military service described in Section 3401(h)(2)(A)
of the Code will be treated as having Terminated Employment during the
performance of the service for the purpose of electing to have a distribution of
his or her Pre-Tax Investment Account.  However, a Member or Deferred Member
whose Vested Share does not exceed $1,000 (as determined under Section 11.9)
before May 16, 2008 or $5,000 (as determined under Section 11.9) after May 15,
2008 shall receive distribution of his or her Vested Share as described in
Section 11.3.

 
17. Effective January 1, 2010, the first paragraph of Section 11.7 is amended to
read as follows:
 
 
11.7
Direct Rollover of Certain Distributions.  Notwithstanding any other provision
of this Plan, with respect to any withdrawal or distribution from this Plan
pursuant to Article IX or this Article XI that is determined by the Committee to
be an "eligible rollover distribution," the distributee may elect, at the time
and in a manner prescribed by the Committee for that purpose, to have the Plan
make a "direct rollover" of all or part of the withdrawal or distribution to an
"eligible retirement plan" that accepts such rollovers.  Further, a non-spouse
Beneficiary who is a "designated beneficiary" (as defined in
Section 401(a)(9)(E) of the Code) of a Member may elect to have any portion of a
distribution payable to him or, to the extent provided in rules prescribed by
the Secretary, payable to a trust maintained for his or her benefit, transferred
in a direct trustee-to-trustee transfer to an individual retirement plan
described in Section 402(c)(8)(B)(i) or (ii) of the Code established for the
purpose of receiving the distribution on behalf of the Beneficiary.  The
following definitions apply to the terms used in this Section 11.7:

 
18. Effective January 1, 2007, Section 11.7(b) is amended to read as follows:
 
 
(b)
"Eligible rollover distribution" is any withdrawal or distribution of all or any
portion of a Member's or Deferred Member's Vested Share owing to the credit of a
distributee, except that the following distributions shall not be eligible
rollover distributions:  (i) any distribution that is one of a series of
substantially equal periodic payments made for the life or life expectancy of
the distributee, or for a specified period of ten years or more, (ii) any
distribution required under Section 401(a)(9) of the Code, (iii) the portion of
a distribution not includible in gross income, (iv) any hardship distribution
and (v) any other distribution that is not an eligible rollover distribution
under the Code or regulations thereunder.  A portion of a distribution shall not
fail to be an eligible rollover distribution merely because the portion consists
of after-tax employee contributions that are not includible in gross
income.  However, the portion of an eligible rollover distribution consisting of
after-tax employee contributions that are not includible in gross income may be
transferred only to an individual retirement account or annuity described in
Section 408(a) or (b) of the Code, or to a qualified defined contribution or
defined benefit plan described in Section 401(a) or 403(a) of the Code or an
annuity contract described in Section 403(b) of the Code that agrees to
separately account for amounts so transferred, including separately accounting
for the portion of such distribution that is includible in gross income and the
portion of such distribution that is not so includible.

 
19. Effective January 1, 2008, Section 11.7(c) is amended to read as follows:
 
 
(c)
"Eligible retirement plan" means any of the following that accepts an eligible
rollover distribution:  subject to the applicable requirements of Section 408A
of the Code, a Roth IRA described in Section 408A of the Code; an individual
retirement account described in Section 408(a) of the Code; an individual
retirement annuity described in Section 408(b) of the Code; an annuity plan
described in Section 403(a) of the Code; a qualified plan described in
Section 401(a) of the Code; an annuity contract described in Section 403(b) of
the Code; and an eligible plan under Section 457(b) of the Code, which is
maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state and which agrees
to separately account for amounts transferred into such plan from this Plan.

 
20. Effective January 1, 2009, a new Section 18.7 is added to read as follows:
 
 
-8-

--------------------------------------------------------------------------------

 
 
18.7
Special Rule for 2009.  Notwithstanding the preceding provisions of this
Article XVIII, a Member or Beneficiary who would have been required to receive
required minimum distributions for 2009 but for the enactment of
Section 401(a)(9)(H) of the Code ("2009 RMDs"), and who would have satisfied
that requirement by receiving distributions that are equal to the 2009 RMDs,
will not receive those distributions for 2009 unless the Member or Beneficiary
chooses to receive the distributions.  Members and Beneficiaries described in
the preceding sentence will be given the opportunity to elect to receive the
distributions described in the preceding sentence.

 
In addition, notwithstanding the provisions of the Plan providing for direct
rollovers, and solely for purposes of applying the direct rollover provisions of
the Plan, 2009 RMDs will be treated as eligible rollover distributions on or
after June 8, 2009.  Prior to this date, a direct rollover was offered only for
distributions that would be eligible rollover distributions without regard to
Section 401(a)(9)(H).
 
A Member or Beneficiary who would have been required to receive 2009 RMDs but
for the enactment of Section 401(a)(9)(H) of the Code, and who would have
satisfied that requirement by receiving distributions in one or more payments in
a series of substantially equal distributions (that include the 2009 RMDs) made
at least annually and expected to last for the life (or life expectancy) of the
Member, the joint lives (or joint life expectancy) of the Member and the
Member's designated Beneficiary, or for a period of at least 10 years ("Extended
2009 RMDs"), will receive those distributions for 2009 unless the Member or
Beneficiary chooses not to receive such distributions.
 
For purposes of applying the direct rollover provisions of the Plan, Extended
2009 RMDs are not treated as eligible rollover distributions.
 
Subject to the timing requirements outlined in applicable rules and regulations,
the Plan will accept rollovers of 2009 RMDs and Extended 2009 RMDs distributed
from the Plan.  However, such amounts will be accepted from terminated Members
only if the Plan otherwise allows terminated Members to make rollover
contributions to the Plan.
 
21. Except as modified in this Second Amendment, the Plan shall remain
unchanged.

 
 
-9-

--------------------------------------------------------------------------------

 

 
This Second Amendment of ESI 401(k) Plan is executed this 17 day of December,
2009.
 
ITT EDUCATIONAL SERVICES, INC.
 


 
 
By:
/s/ Nina Esbin

(Signature)


Nina Esbin
(Printed)


Sr VP, Human Resources
(Title)
ATTEST:


/s/ Jenny Yonce
(Signature)


Jenny Yonce
(Printed)


Mgr, Benefits & HRIS
(Title)

-10-